The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Claims 26-33 are pending in Claim Set filed 2/5/2021.
Claims 26-29 have been amended.
Claims 1-25 are cancelled.
Herein, claims 26-33 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections

The rejection of claims 26-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodokian et al (US20060078536, cited in IDS filed 3/20/2020, Cite No. 2) [Kodokian] in view of Alsberg et al (US20110008443, cited in IDS filed 3/20/2020, Cite No. 4) [Alsberg], Domb (US20020012705, 



NEW GROUNDS of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 26-33 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10512708 (herein ‘708). 
Although the claims at issue are not identical, a method of preparing a bioadhesive to form a hydrogel as instantly claimed would be obvious in view of the ‘708 claims since they are drawn to common subject matter. Instant Claims as claimed in the Claim Set filed 2/5/2021 and ‘708 are both directed a bioadhesive to form a crosslinked hydrogel comprising a plurality of oxidized and acrylated or methacrylated natural polymer macromers crosslinked with a plurality of branched poly(ethylene glycol) macromers that are claimed to be used for the identical application, wherein the bioadhesive upon application to injured tissue mechanically joins or seals the injured tissue.
Accordingly, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to provide a method of preparing a bioadhesive to form a hydrogel that upon application to injured tissue mechanically joins or seals the injured tissue as instantly claimed in view of the ‘708 claims.


No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626